Case 2:17-cv-04140-DWL Document 174-3 Filed 07/08/19 Page 1 of 10




                  EXHIBIT C
         Case 2:17-cv-04140-DWL Document 174-3 Filed 07/08/19 Page 2 of 10


From:               Joshua Wurtzel
To:                 David Timchak
Cc:                 Dennis Wilenchik; lbeus@beusgilbert.com; tparis@beusgilbert com; Jeffrey M Eilender; Bradley l. Nash; Henk Taylor
Subject:            RE: Wells Fargo Bank, N.A. v. Wyo Tech Investment Group, LLC, et al., case No. 2:17-cv-04140-DWL: Notice of Subpoenas
Date:               Thursday, February 28, 2019 5: 16:30 PM
Attachments:        image00l.pnq
                    imaqe002.onq


David,
Please amend Wyo Tech's MIDP responses to state that Wyo Tech does not know where Danzik lives or works. I want that
statement on the record, because I am going to ask Wyo Tech at its Rule 30(b)(6) deposition where Danzik lives, and I look
forward to its response.
In any event, the last address we have for Danzik is in Cody, WY-though my understanding is that he does not live there
anymore. And as you likely know, our previous efforts to serve Danzik and his family members have involved the Danziks
literally running and hiding from process servers-like children playing hide and seek. We thus plan to ask the court to
authorize alternative service on Danzik. Please let me know if Wyo Tech plans to oppose this application.
Joshua Wurtzel
Schlam Stone & Dolan LLP
26 Broadway
New York, NY 10004
Tel.: (212) 344-S400 (x 324)
iwu rtzel@sch Iamstone.com

Commercial Division Blog.com
This e-mail, including all attachments, is for the use of the intended recipients only. It may contain legally privileged or
confidential information. If you are not the intended recipient, please permanently delete this message and all copies or
printouts, and please notify me immediately.

From: David Timchak <DavidT@wb-law.com>
Sent: Thursday, February 28, 2019 10:40 AM
To: Joshua Wurtzel <jwurtzel@schlamstone.com>
Cc: Dennis Wilenchik <diw@wb-law.com>; lbeus@beusgilbert.com; tparis@beusgilbert.com; Jeffrey M. Eilender
<jeilender@schlamstone.com>; Bradley J. Nash <bnash@schlamstone.com>; Henk Taylor <HTaylor@rrulaw.com>
Subject: RE: Wells Fargo Bank, NA v. Wyo Tech Investment Group, LLC, et al., Case No. 2:17-cv-04140-DWL: Notice of
Subpoenas
Josh: I am more than happy to discuss, but am in hearings all morning. I should be available this afternoon at
2:00pm Arizona time.
So you are aware, Dennis Danzik is not an employee of\v'yo Tech or any other company that I am aware of. At
best, he is an independent contractor of a non-party entity. As you should be aware, under Federal law only an
employer is required to obtain an employee's physical address, this law does not apply to independent contractors.
It is my understanding at this time that Wyo Tech does not know this information.
Thanks,
David A. Timchak



                                                          David Timchak
                                                          Attorney at Law


                                                          The Wilenchik & Bartness Building
                                                          2810 North Third Street
                                                          Phoenix, Arizona 85004
                                                          P 602-606-2810 F 602-606-2811
               www.wb-law com




ATTORNEY /CLIENT COMMUNICATION

The information transmitted by this e-mail is intended only for the addressee and may contain confidential and/or privileged material. Any
interception, review, retransmission, dissemination or other use of this information by persons or entities other than the intended recipient is
prohibited by law and may subject them to criminal or civil liability. If you received this communication in error, please contact us
        Case 2:17-cv-04140-DWL Document 174-3 Filed 07/08/19 Page 3 of 10

immediately at (602) 606-2810, and delete the communication from any computer or network system.




From: Joshua Wurtzel [mailto:iwurtzel@schlamstone.com]
Sent: Wednesday, February 27, 2019 5:18 PM
To: David Timchak
Cc: Dennis Wilenchik; lbeus@beusgilbert.com; tparis@beusgilbert.com; Jeffrey M. Eilender; Bradley J. Nash; Henk Taylor
Subject: Re: Wells Fargo Bank, N.A. v. Wyo Tech Investment Group, LLC, et al., Case No. 2:17-cv-04140-DWL: Notice of
Subpoenas
According to his bankruptcy case, he is employed by the same people who run Wyo Tech. So Wyo Tech has knowledge.

Joshua Wurtzel
Schlam Stone & Dolan LLP
26 Broadway
New York NY 10004
Tel.: (212) 344-5400 (x 324)
iwu rtzel@sch Iamstone.com

Commercial Division Blog.com


On Feb 27, 2019, at 7:16 PM, Joshua Wurtzel <iwurtzel@schlamstone.com> wrote:

       Your MIDP response says c/o your firm. Either amend that by 9 am tomorrow or give me a time to call you. I
       am not playing games. The Wyo Tech case is not concluding without his testimony.
      Joshua Wurtzel
       Sch lam Stone & Dolan LLP
       26 Broadway
       New York NY 10004
      Tel.: (212) 344-5400 (x 324)
       iwurtzel@schlamstone com

      CmnmercialDivisionBlog.com


      On Feb 27, 2019, at 7:09 PM, David Timchak <DavidT@wb-law com> wrote:

             Josh: \Ve do not represent him and therefore cannot accept service. I am unaware of his
             current address but you may be able to fmd it in other court filings in cases you are
             involved in. I am unaware of any rule that would require me to attempt to figure that out
             for you.
             Thanks,
             David A. Timchak


                                                                     David Timchak
                                                                     Attorney at Law

                             www.wb-law.com
                                                                     The Wilenchik & Bartness Building
                                                                     2810 North Third Street
                                                                     Phoenix, Arizona 85004
                                                                     P 602-606-2810 F 602-606-2811




              ATTORNEY /CLIENT COMMUNICATION

              The information transmitted by this e-mail is intended only for the addressee and may contain confidential and/or
              privileged material. Any interception, review, retransmission, dissemination or other use of this information by persons or
              entities other than the intended recipient is prohibited by law and may subject them to criminal or civil liability. If you
              received this communication in error, please contact us immediately at (602) 606-2810, and delete the communication
              from any computer or network system.
Case 2:17-cv-04140-DWL Document 174-3 Filed 07/08/19 Page 4 of 10



   From: Joshua Wurtzel [mailto:jwurtzel@schlamstone.com]
   Sent: Wednesday, February 27, 2019 4:57 PM
   To: David Timchak; Dennis Wilenchik
   Cc: ms@beusgilbert.com; tparis@beusgilbert.com; Jeffrey M. Eilender; Bradley J. Nash; Henk
   Taylor
   Subject: RE: Wells Fargo Bank, N.A. v. Wyo Tech Investment Group, LLC, et al., Case No. 2:17-cv-
   04140-DWL: Notice of Subpoenas
   David,
   When are you available tomorrow for a quick meet and confer on this? Since you have not
   answered this question or provided Danzik's address, we plan to raise with the court asap.
   Joshua Wurtzel
   Schlam Stone & Dolan LLP
   26 Broadway
   New York, NY 10004
   Tel.: (212) 344-5400 (x 324)
   iwu rtzel@schlamstone.com
   <image00l.png>
   Commercial Division Blog.com
   This e-mail, including all attachments, is for the use of the intended recipients only. It may
   contain legally privileged or confidential information. If you are not the intended recipient, please
   permanently delete this message and all copies or printouts, and please notify me immediately.
   From: Joshua Wurtzel
   Sent: Tuesday, February 26, 2019 1:30 PM
   To: 'David Timchak' <DavidT@wb-law com>; 'Dennis Wilenchik' <diw@wb-law com>
   Cc: 'lbeus@beusgilbert.com' <lbeus@beusgilbert.com>; 'maris@beusgilbert.com'
   <tparis@bellSgilbert.com>; Jeffrey M.Eilender<jeilender@schlamstone.com>; Bradley J. Nash
   <bnash@schlamstone.com>; 'Henk Taylor' <HTaylor@rrulaw.com>
   Subject: RE: Wells Fargo Bank, N.A. v. Wyo Tech Investment Group, LLC, et al., Case No. 2:17-cv-
   04140-DWL: Notice of Subpoenas
   David,
   Following up on this. Please let us know by COB today whether you will accept a subpoena to Mr.
   Danzik in this case by e-mail. If not, also by COB today, please amend your MIDP responses to
   include an address for Mr. Danzik. If you do not provide this information by COB today (unless
   you accept service, which will moot this request), we will seek relief from the court.
   Joshua Wurtzel
   Schlam Stone & Dolan LLP
   26 Broadway
   New York, NY 10004
   Tel.: (212) 344-5400 (x 324)
   jwu rtzel@schla mstone. com
   gmage0Ol.png>
   Commercial Division Blog.com
   This e-mail, including all attachments, is for the use of the intended recipients only. It may
   contain legally privileged or confidential information. If you are not the intended recipient, please
   permanently delete this message and all copies or printouts, and please notify me immediately.
   From: Joshua Wurtzel
   Sent: Thursday, February 21, 2019 5:35 PM
   To: David Timchak <DavidT@wb-law com>; Dennis Wilenchik <diw@wb-law com>
   Cc: lbeus@beusgilbert.com; tparis@beusgilbert.com; Jeffrey M. Eilender
   <jeilender@schlamstone.com>; Bradley J. Nash <bnash@schlamstone.com>; Henk Taylor
   <HTaylor@rrulaw.com>
   Subject: RE: Wells Fargo Bank, N.A. v. Wyo Tech Investment Group, LLC, et al., Case No. 2:17-cv-
   04140-DWL: Notice of Subpoenas
   Thanks for the response.
   Your MIDP responses state that Danzik is to be contacted through your firm. Please confirm you
Case 2:17-cv-04140-DWL Document 174-3 Filed 07/08/19 Page 5 of 10

   will accept service of a subpoena on him. If not, please provide his home and business address so
   we can serve him.
   Joshua Wurtzel
   Schlam Stone & Dolan LLP
   26 Broadway
   New York, NY 10004
   Tel.: (212) 344-5400 (x 324)
   jwurtzel@sch Iamstone. com
   ~:2
   Commercial Division Blog.com
   This e-mail, including all attachments, is for the use of the intended recipients only. It may
   contain legally privileged or confidential information. If you are not the intended recipient, please
   permanently delete this message and all copies or printouts, and please notify me immediately.

   From: David Timchak <DavidT@wb-law com>
   Sent: Thursday, February 21, 2019 5:33 PM
   To: Joshua Wurtzel <jwurtzel@schlamstone.com>; Dennis Wilenchik <diw@wb-law.com>
   Cc: lbeus@beusgilbe1t.com; tparis@beusgilbert.com; Jeffrey M. Eilender
   <jeilender@schlamstone.com>; Bradley J. Nash <bnash@schlamstone.com>; Henk Taylor
   <HTaylor@rrulaw.com>
   Subject: RE: Wells Fargo Bank, N.A. v. Wyo Tech Investment Group, LLC, et al., Case No. 2:17-cv-
   04140-DWL: Notice of Subpoenas
   I apologize for the delay. I have been tied up in meetings and hearings.
   \Ve will not object to the notice on Elizabeth Danzik, \>?illiam Hinz, or Jovahna Danzik.
   However, Dennis Danzik is not an employee of Wyo Tech and therefor under the mles
   will need to be subpoenaed if you want to take his deposition.
   \Xie will confirm availability for the dates shortly.
   Thanks,
   David A. Timchak


                                                          David Timchak
                                                          Attorney at Law


                                                          The Wilenchik & Bartness Building
                                                          2810 North Third Street
                                                          Phoenix, Arizona 85004
                                                          P 602-606-2810 F 602-606-2811




   ATTORNEY/CLIENT COMMUNICATION

   The information transmitted by this e-mail is intended only for the addressee and may contain confidential and/or
   privileged material. Any interception, review, retransmission, dissemination or other use of this information by persons or
   entities other than the intended recipient is prohibited by law and may subject them to criminal or civil liability. If you
   received this communication in error, please contact us immediately at (602) 606-2810, and delete the communication
   from any computer or network system.




   From: Joshua Wurtzel [mailto:jwurtzel@schlamstone.com]
   Sent: Thursday, February 21, 2019 2:35 PM
   To: Dennis Wilenchik
   Cc: David Timchak; lbeus@beusgilbert.com; tparis@beusgilbert.com; Jeffrey M. Eilender; Bradley J.
   Nash; Henk Taylor
   Subject: RE: Wells Fargo Bank, N.A. v. Wyo Tech Investment Group, LLC, et al., Case No. 2:17-cv-
   04140-DWL: Notice of Subpoenas
   David,
   Having gotten no response on this, I assume that Wyo Tech does not object to any of the Rule 30
   deposition notices we served on it in this action, and will produce all the people whose
Case 2:17-cv-04140-DWL Document 174-3 Filed 07/08/19 Page 6 of 10

   depositions were noticed under Rule 30 on either the dates in the notices or on other mutually-
   agreeable dates.
   Joshua Wurtzel
   Schlam Stone & Dolan LLP
   26 Broadway
   New York, NY 10004
   Tel.: (212) 344-5400 (x 324)
   jwu rtzel@sch Iamstone .com
   <image00l.png>
   CommercialDivisionBlog.com
   This e-mail, including all attachments, is for the use of the intended recipients only. It may
   contain legally privileged or confidential information. If you are not the intended recipient, please
   permanently delete this message and all copies or printouts, and please notify me immediately.
   From: Joshua Wurtzel
   Sent: Monday, February 18, 2019 11:29 AM
   To: Dennis Wilenchik <diw@wb-law.com>
   Cc: David Timchak <DavidT@wb-law com>; lbeus@beusgilbert.com; tparis@beusgilbert.com;
   Jeffrey M. Eilender <ieilender@schlamstone.com>; Bradley J. Nash <bnash@schlamstone.com>;
   Henk Taylor <_HTaylor@rrulaw.com>
   Subject: RE: Wells Fargo Bank, N.A. v. Wyo Tech Investment Group, LLC, et al., Case No. 2:17-cv-
   04140-DWL: Notice of Subpoenas
   David,
   Following up on the second issue below-please let me know by 10 a.m. tomorrow whether Wyo
   Tech objects to some or all the Rule 30 deposition notices we served on it. If it objects to any on
   the ground that the deponents are no longer Wyo Tech employees and not subject to a notice,
   please update your MIDP responses by 10 a.m. tomorrow so we can serve them with subpoenas.
   Joshua Wurtzel
   Schlam Stone & Dolan LLP
   26 Broadway
   New York, NY 10004
   Tel.: (212) 344-5400 (x 324)
   iwu rtzel@sch la mstone. com
   ~
   CommercialDivisionBlogmm
   This e-mail, including all attachments, is for the use of the intended recipients only. It may
   contain legally privileged or confidential information. If you are not the intended recipient, please
   permanently delete this message and all copies or printouts, and please notify me immediately.
   From: Joshua Wurtzel
   Sent: Tuesday, February 12, 2019 1:15 PM
   To: Dennis Wilenchik <diw@wb-law com>
   Cc: David Timchak <DavidT@wb-law com>; lbeus@beusgilbert.com; tparis@beusgilbert.com;
   Jeffrey M. Eilender <ieilender@schlamstone.com>; Bradley J. Nash <bnash@schlamstone.com>;
   Henk Taylor <HTaylor@rrulaw.com>
   Subject: RE: Wells Fargo Bank, N.A. v. Wyo Tech Investment Group, LLC, et al., Case No. 2:17-cv-
   04140-DWL: Notice of Subpoenas
   David,
   Thanks for speaking with me today.
   I am writing to confirm that, during our call, you said that Wilenchik & Bartness, P.C. objects to
   the subpoena served on it in this action. As discussed, we will prepare a submission to the court
   in accordance with the Court's Rule 16 Scheduling Order on this issue. You also told me that
   Beus's firm would be making the same objection, but were not sure whether they would
   separately reach out to us on that or if you would. So until I hear otherwise, I will assume that
   your firm is not representing Beus's firm in its response to the subpoena; if that changes, let me
   know.
   We also discussed that you will get back to me about whether Wyo Tech objects to some or all
Case 2:17-cv-04140-DWL Document 174-3 Filed 07/08/19 Page 7 of 10

   the Rule 30 deposition notices we served on it.
   Further, you said you will get back to me about whether Wilenchik & Bartness represents Danzik
   and RDX in the Arizona state judgment enforcement action.
   Thanks.
   Joshua Wurtzel
   Sch lam Stone & Dolan LLP
   26 Broadway
   New York, NY 10004
   Tel.: (212) 344-5400 (x 324)
   iwu rtzel@sch la mstone. com
   <image00l.png>
   Commercial Division Blog.com
   This e-mail, including all attachments, is for the use of the intended recipients only. It may
   contain legally privileged or confidential information. If you are not the intended recipient, please
   permanently delete this message and all copies or printouts, and please notify me immediately.
   From: Dennis Wilenchik <diw@wb-law.com>
   Sent: Monday, February 11, 2019 11:26 PM
   To: Joshua Wurtzel <iwu1·tzel@schlamstone.com>
   Cc: David Timchak <DavidT@wb-law.com>; lbeus@beusgilbert.com; tparis@beusgilbe1·t.com;
   Jeffrey M. Eilender <jeilender@schlamstone.com>; Bradley J. Nash <bnash@schlamstone.com>;
   Henk Taylor <HTaylor@rrulaw.com>
   Subject: Re: Wells Fargo Bank, N.A. v. Wyo Tech Investment Group, LLC, et al., Case No. 2:17-cv-
   04140-DWL: Notice of Subpoenas
   I said Dave and I were only available tomw- enough- Dave pl call him

   Sent from my iPad



   Sincerely Yours,


                                                          Dennis Wilenchik
                                                          Attorney at Law

                  www.wb-law.com
                                                          The Wilenchik & Bartness Building
                                                          28i0 North Third Street
                                                          Phoenix, Arizona 85004
                                                          P 602-606-2810 F 602-606-2811




   ATTORNEY/CLIENT COMMUNICATION

   The information transmitted by this e-mail is intended only for the addressee and may contain confidential and/or
   privileged material. Any interception, review, retransmission, dissemination or other use of this information by persons or
   entities other than the intended recipient is prohibited by law and may subject them to criminal or civil liability. If you
   received this communication in error, please contact us immediately at (602) 606-2810, and delete the communication
   from any computer or network system.




   On Feb 11, 2019, at 2:38 PM, Joshua Wurtzel <iwurtzel@schlamstone.com> wrote:

          Dennis and team,
          Attached please find a Notice of Subpoenas to Okaneiec LLC.
          I request now for the second time that you let me know when someone from your
          firm is available to meet and confer by phone regarding the notices you say you will
          oppose. If you do not respond, we will make our submission to the court and let it
          know that, despite stating that Wyo Tech would not comply with the notices served
Case 2:17-cv-04140-DWL Document 174-3 Filed 07/08/19 Page 8 of 10

       on it, you refused to meet and confer.
       Joshua Wurtzel
       Schlam Stone & Dolan LLP
       26 Broadway
       New York, NY 10004
       Tel.: (212) 344-5400 (x 324)
       iwurtzel@schla mstone. com
       <image0Ol.png>
       CommercialDivisionBlog.com
       This e-mail, including all attachments, is for the use of the intended recipients only.
       It may contain legally privileged or confidential information. If you are not the
       intended recipient, please permanently delete this message and all copies or
       printouts, and please notify me immediately.
       From: Joshua Wurtzel
       Sent: Sunday, February 10, 2019 11:32 AM
       To: 'Dennis Wilenchik' <diw@wb-law.com>
       Cc: David Timchak <DavidT@wb-law.com>; lbeus@beusgilbert.com;
       tparis@beusgilbert.co171; Jeffrey M. Eilender <ieilender@schlamstone.com>;
       Bradley J. Nash <bnash@schlamstone.com>; Henk Taylor <.HTaylor@rrulaw.com>
       Subject: RE: Wells Fargo Bank, NA v. Wyo Tech Investment Group, LLC, et al., Case
       No. 2:17-cv-04140-DWL: Notice of Subpoenas
       Dennis,
       In accordance with paragraph nine of the Court's Rule 16 Scheduling Order (Dkt. No.
       79), please let me know when you or someone from your firm is available on
       Monday or Tuesday to meet and confer by phone regarding the notices you say you
       will oppose. And if you plan to claim that any of the people we noticed are not
       subject to a Rule 30 notice, please be prepared to pass along their addresses and
       telephone numbers-since Wyo Tech failed to disclose Jovahna Danzik, Autumn
       Danzik, or Elizabeth Danzik in its MIDP responses, and listed Mr. Danzik's contact
       information as c/o your firm.
       I am available to meet and confer from 11:30 a.m. -12:45 p.m. EST on Monday or
       from 10 a.m. -4 p.m. EST on Tuesday.
       Joshua Wurtzel
       Schlam Stone & Dolan LLP
       26 Broadway
       New York, NY 10004
       Tel.: (212) 344-5400 (x 324)
       iwurtzel@sch la mstone. com
       <image0Ol.png>
       CommercialDivisionBlog.com
       This e-mail, including all attachments, is for the use of the intended recipients only.
       It may contain legally privileged or confidential information. If you are not the
       intended recipient, please permanently delete this message and all copies or
       printouts, and please notify me immediately.
       From: Dennis Wilenchik <diw@wb-law.com>
       Sent: Sunday, February 10, 2019 10:16 AM
       To: Joshua Wurtzel <iwurtzel@schlamstone.com>
       Cc: David Timchak <DavidT@wb-law.com>; lbeus@beusgilbert.com;
       tparis@beusgilbert.com; Jeffrey M. Eilender <ieilender@schlamsto~>;
       Bradley J. Nash <bnash@schlamstone.com>; Henk Taylor <HTaylor@rrulaw.com>
       Subject: Re: Wells Fargo Bank, NA v. Wyo Tech Investment Group, LLC, et al., Case
       No. 2:17-cv-04140-DWL: Notice of Subpoenas
       No and we will oppose your prior notices as well as these subpoenas as to wyotech-
       have a nice day
Case 2:17-cv-04140-DWL Document 174-3 Filed 07/08/19 Page 9 of 10

       Sent from my iPad



       Sincerely Yours,


                                                              Dennis Wilenchik
                                                              Attorney at Law

                      www.wb~law.com
                                                              The Wilenchik & Bartness Building
                                                              2810 North Third Street
                                                              Phoenix, Arizona 85004
                                                              P 602-606-2810 F 602-606-2811




       ATTORNEY/CLIENT COMM UNI CATION

       The information transmitted by this e-mail is intended only for the addressee and may contain confidential and/or
       privileged material. Any interception, review, retransmission, dissemination or other use of this information by persons or
       entities other than the intended recipient is prohibited by law and may subject them to criminal or civil liability. If you
       received this communication in error, please contact us immediately at (602) 606-2810, and delete the communication
       from any computer or network system.




       On Feb 9, 2019, at 5:11 PM, Joshua Wurtzel <jwurtzel@schlamstone.com> wrote:

              Counsel,
               Please see the attached notice of subpoenas to (1) Wilenchik &
              Bartness, P.C.; (2) Beus Gilbert PLLC; (3) Catafago Fini LLP; and (4) the
              Law Offices of Ken McCartney, P.C.; (5) Evan and Tammy Ahern; (6) KR
              Construction, LLC; (7) Mark and Lanae Wilson; (8) Christopher and
              Trisha Udall; (9) Caragan Holdings, LLC; (10) Tamir and Ashley
              Mosharrafa; and (11) Ali and Kristin Mosharrafa.
              Dennis and David: please let me know by Monday if you will accept
              service by this e-mail of the subpoena to your firm.
              Leo: please let me know by Monday if you will accept service by this e-
              mail of the subpoena to your firm.
              Joshua Wurtzel
              Sch lam Stone & Dolan LLP
              26 Broadway
              New York, NY 10004
              Tel.: (212) 344-5400 (x 324)
               jwurtzel@schlamstone.com
              .5j_rnag.e.QQ.1,_p_o_g2:
               CommercialDivisionBlog.com
              This e-mail, including all attachments, is for the use of the intended
               recipients only. It may contain legally privileged or confidential
               information. If you are not the intended recipient, please permanently
              delete this message and all copies or printouts, and please notify me
              immediately.
              WARNING: This email originated outside of WB-Law com. DO NOT
              CLICK links or attachments unless you recognize the sender and know
              the content is safe.

              <2019.02.09_Notice of Subpoenas [Wyo Tech case]
              (00237 458x9D05D). pdf>

              <2019.02.ll_Subpoena to Ali and Kristin Mosharrafa [Wyo Tech case]
              [documents]_FINAL (00237456x9D05D).pdf>
     Case 2:17-cv-04140-DWL Document 174-3 Filed 07/08/19 Page 10 of 10

                      <2019.02.ll_Subpoena to Tamir and Ashley Mosharrafa [Wyo Tech
                      case] [documents]_FINAL (00237455x9D05D).pdf>

                      <2019.02.ll_Subpoena to Caragan Holdings, LLC [Wyo Tech case]
                      [documents]_FINAL (00237453x9D05D).pdf>

                      <2019.02.ll_Subpoena to Christopher and Trisha Udall [Wyo Tech
                      case] [documents]_FINAL (00237451x9D05D).pdf>

                      <2019.02.ll_Subpoena to KR Construction, LLC [Wyo Tech case]
                      [documents]_FI NAL (00237 44 7x9D05D) .pdf>

                      <2019.02.ll_Subpoena to Mark and Lanae Wilson [Wyo Tech case]
                      [documents]_FI NAL (00237 449x9D05D) .pdf>

                      <2019.02.09_Subpoena to the Law Offices of Ken McCartney, P.C.
                      [Wyo Tech case] [documents]_FINAL (00237443x9D05D).pdf>

                      <2019.02.ll_Subpoena to Evan and Tammy Ahern [Wyo Tech case]
                      [documents]_FINAL (00237430x9D05D).pdf>

                      <2019.02.09_Subpoena to Catafago Fini LLP [Wyo Tech case]
                      [documents]_FINAL (00237441x9D05D).pdf>

                      <2019.02.09_Subpoena to Beus Gilbert PLLC [Wyo Tech case]
                      [documents]_FINAL (00237439x9D05D).pdf>

                      <2019.02.09_Subpoena to Wilenchik Bartness, P.C. [Wyo Tech case]
                      [documents]_FINAL (00237437x9D05D).pdf>

                WARNING: This email originated outside of WB-Law.com. DO NOT CLICK links or
                attachments unless you recognize the sender and know the content is safe.

                <2019.02. ll_Notice of Subpoenas to Okaneiec LLC (Wyo Tech case]
                (00237554x9D05D).pdf>

                <2019.02.12_Subpoena to Okaneiec LLC [Wyo Tech case] [documents and
                testimony]_FINAL (00237551x9D05D).pdf>

           WARNING: This email originated outside of WB-Law.com. DO NOT CLICK links or
           attachments unless you recognize the sender and know the content is safe.
           WARNING: This email originated outside of WB-Law com. DO NOT CLICK links or
           attachments unless you recognize the sender and know the content is safe.
WARNING: This email originated outside of WE-Law.com. DO NOT CLICK links or attachments unless you
recognize the sender and know the content is safe.
